Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant application, Application No. 17/512,309 (hereinafter the ‘309 Application) is a reissue application of the application no. 16/371,782, filed April 1, 2019, now U.S. Patent No. 10,462,780 issued October 29, 2019, which is a continuation of U.S. patent application Ser. No. 15/483,171 filed Apr. 10, 2017, now U.S. Pat. No. 10,264,569, issued April 16, 2019, which is a continuation of U.S. patent application Ser. No. 14/797,268, filed Jul. 13, 2015, now U.S. Pat. No. 9,642,130, issued on May 2, 2017, which is a continuation of U.S. patent application Ser. No. 12/672,357, filed Feb. 5, 2010, now U.S. Pat. No. 9,131,534, issued Sep. 8, 2015, which is the National Stage of International Patent Application No. PCT/EP2008/057722, filed Jun. 18, 2008, which claims priority to U.S. Provisional Patent Application No. 60/954,736, filed Aug. 8, 2007.
Claims 1-20 are pending.
Claims 17-20 are new.

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,462,780 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/14/2022 are being considered by the examiner.

Reissue Applications
7.	This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The submission establishing the ownership interest of the assignee is informal. There is no indication of record that the party who signed the submission, dated 10/27/2021 is an appropriate party to sign on behalf of the assignee. See 37 CFR 3.73; MPEP 325 (V).
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a) is required in response to this action.

35 U.S.C. 251
8.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175 and MPEP 1414).
	The reissue application declaration filed on 10/27/2021 indicates: 
“Patentee claimed both more and less than it was entitled to. Claims 17-20 are added and may be broader and /or narrower in some respects than the issued claims. Claims 17-18 recite a mobile station and claims 19-20 recite a method implemented by a mobile station. The limitations of claims 17-20 were disclosed but not claimed.”
	The Declaration needs to identify the claim number in the original patent claim having an error and to indicate how the error(s) (i.e., limitations) are being corrected.  	
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 17 of US 9,131,534. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 9,131,534
Instant application 					      US 9,131,534
1-16								1-16
19								17
								

10.	Claims 1-5, 8-12, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 6-8, 10, 12 of US 9,642,130. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 9,642,130
Instant application 					      US 9,642,130
1+3								1
2, 4-5								2-4
8+10								5
9, 11-12							6-8
17-18								10
19-20								12

11.	Claims 1, 3-4, 6-8, 17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 12-14, 20-21 of US 10,264,569. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 10,264,569.
Instant application 					      US 10,264,569
1								1+2
3								12
4								8
6-7								6-7
8								13
17								21
19								14
20								20

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992